October 15, 1891, The Pabst Brewing Co., commenced an action in the district court of Oklahoma county, against H. Lamar, N. R. Snyder and G. W. Spencer, to recover judgment upon a contract previously entered into between the parties June 13, 1892. The Pabst Brewing Co., obtained a judgment against defendants Snyder and Spencer by default. February 15, 1893. Snyder filed in the district court a complaint for review and on March 20, 1893, The Pabst Brewing Co. filed demurrer to such complaint, which demurrer was by the trial court sustained.
To reverse the ruling of the trial court upon the demurrer Snyder brings up the case. The petition in error was filed in this court February 20, 1895. No briefs have been filed by appellant. After an examination of the record we find no apparent error and we therefore affirm the judgment of the court below. *Page 260